Citation Nr: 1455936	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to December 1961 and March 1963 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2012, the Veteran presented sworn testimony during a video conference hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for tinnitus and Meniere's disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is likely the result of his active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's post-service treatment records reflect that he has been diagnosed with bilateral hearing loss for VA purposes.  See VA examination report, November 2010; 38 C.F.R. § 3.385 (2014).  He has testified that he was exposed to loud engine noises while serving aboard ships.  He is competent to report such a history.  His Navy and Coast Guard service is consistent with in-service noise exposure.  

The Veteran submitted an October 2012 and August 2013 medical opinions from his private otolaryngologist concluding that his hearing loss are likely due to his military noise exposure.  He explained that the Veteran's military history of noise exposure and current audiometric results were consistent with hearing loss due to military service.  

The medical evidence also includes a November 2010 VA examination opining that the Veteran's hearing loss is not related to his military service.  The examiner relied mainly on the Veteran having "normal" hearing at separation.  However, she failed to address whether the Veteran and his wife's lay statements of hearing difficulty beginning in service could provide the basis for a medical nexus, notwithstanding the lack of hearing loss for VA purposes at discharge.  This weakens the probative value of the opinion.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, even if the Board were to accept the November 2010 VA examiner's opinion as equally probative to the October 2012/May 2013 private physician's opinion, no one of the opinions is any more or less persuasive than the other.  The evidence is in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  38 C.F.R. § 3.303.  Service connection for hearing loss is warranted.  Any further discussion of negative evidence is irrelevant.  

The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


